           MDL NO. 2974 IN RE: PARAGARD PRODUCTS LIABILITY LITIGATION
                                 LIST OF ADDITIONAL ACTIONS


PARTIES REPRESENTED
Traylor, Latiesha – Plaintiff
Riley, Ashley – Plaintiff
Halperin, Laurie – Plaintiff
Wenger, Ellie -Plaintiff
Smith, Kristin – Plaintiff
Upton, Tammara – Plaintiff
Kruzel, Amy - Plaintiff
Reith, Kathryn – Plaintiff
Wallis, Lauren – Plaintiff
Arias, Melissa – Plaintiff
Barrett, Kathryn – Plaintiff
Ferrell, Aiesha – Plaintiff
Deselms, Carrie – Plaintiff
Bibbs, Korton – Plaintiff
Moore, Crystal – Plaintiff
Mcintosh, Chanell – Plaintiff
Weddle, Alena – Plaintiff
Benotch, Leah – Plaintiff
Tredway, Carley – Plaintiff
Garber, Danielle – Plaintiff
Shank, Dawn – Plaintiff
Routt, Christi - Plaintiff
Tatum, Denise – Plaintiff
Plendl, Tiana – Plaintiff
Renella, Jane - Plaintiff
Melendez, Michelle – Plaintiff
Rojas, Nikkia – Plaintiff
Williams-Holley, Jacqueline – Plaintiff
Barcelo, Nicholle – Plaintiff
Perez, Abbygail -Plaintiff
Burrell, Roche – Plaintiff
Ray, Kerry – Plaintiff


SHORT CASE CAPTION
Traylor v. Teva Pharmaceuticals USA, Inc., et al.; Central District of California; 2:19-cv-10824
Riley v. Teva Pharmaceuticals USA, Inc., et al.; Central District of California; 2:20-cv-00005
Halperin v. v. Teva Pharmaceuticals USA, Inc., et al.; Central District of California; 2:19-cv-10825
Wenger, Ellie v. Teva Pharmaceuticals USA, Inc., et al.; Central District of California; 2:20-cv-07550
Smith, Kristin v. Teva Pharmaceuticals USA, Inc., et al.; District of Arizona; 2:20-cv-01675
Upton, Tammara v. Teva Pharmaceuticals USA, Inc., et al.; District of Idaho; 1:20-cv-00022
Kruzel, Amy v. Teva Pharmaceuticals USA, Inc., et al.; District of Minnesota; 0:19-cv-03182
Reith, Kathryn v. Teva Pharmaceuticals USA, Inc., et al.; District of Utah; 2:19-cv-00994
Wallis, Lauren - v. Teva Pharmaceuticals USA, Inc., et al.; District of Utah; 1:19-cv-00148
Arias v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of Louisiana; 2:20-cv-02261
Barrett, Kathryn v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of NC; 5:20-cv-00442
Ferrell, Aiesha v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of PA; 20-cv-04483
Deselms, Carrie v. Teva Pharmaceuticals USA, Inc., et al.; District of Colorado; 1:20-cv-02921
Bibbs, Korton v. Teva Pharmaceuticals USA, Inc., et al.; Northern District of Texas; 3:20-cv-02979
Moore, Crystal v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of Texas; 20-cv-00369
Mcintosh, Chanell v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of Virginia; 1:10-cv-00921
Weddle v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of Wisconsin; 2:20-cv-00585
Benotch, Leah v. Teva Pharmaceuticals USA, Inc., et al.; Eastern District of Wisconsin; 2:20-cv-01296
Tredway, Carley v. Teva Pharmaceuticals USA, Inc., et al.; Middle District of Florida; 8:20-cv-2087
Garber, Danielle v. Teva Pharmaceuticals USA, Inc., et al.; Middle District of PA; 1:20-cv-01529
Shank, Dawn v. Teva Pharmaceuticals USA, Inc., et al.; Middle District of PA; 1:20-cv-01536
Routt v. Teva Pharmaceuticals USA, Inc., et al.; Middle District of Tennessee; 2:19-cv-00103
Tatum v. Teva Pharmaceuticals USA, Inc., et al.; Northern District of Georgia; 1:10-cv-03668
Plendl v. Teva Pharmaceuticals USA, Inc., et al.; Northern District of Georgia; 1:20-cv-03666
Renella v. Teva Pharmaceuticals USA, Inc., et al.; Northern District of Illinois; 1:20-cv-05193
Melendez v. Teva Pharmaceuticals USA, Inc., et al.; Southern District of New York; 1:20-cv-06683
Rojas v. Teva Pharmaceuticals USA, Inc., et al.; Southern District of New York; 7:20-cv-06448
Williams-Holley v. Teva Pharmaceuticals USA, Inc., et al.; Southern District of Ohio; 2:20-cv-04210
Barcelo, Nicholle v. Teva Pharmaceuticals USA, Inc., et al.; Southern District of Texas; 4:20-cv-00017
Perez v. Teva Pharmaceuticals USA, Inc., et al.; Southern District of Texas; 2:20-cv-00212
Burrell v. Teva Pharmaceuticals USA, Inc., et al.; Western District of Missouri; 4:20-cv-00687
Ray, Kerry v. Teva Pharmaceuticals USA, Inc., et al.; Western District of Washington; 2:20-cv-01384
